 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 27th day of
October, 2014, and effective as of October 1, 2014 (the “Effective Date”), by
and between Campus Crest Communities, Inc. (the “Company”), and Angel Herrera,
an individual (“Employee”) (the Company and Employee are hereinafter sometimes
collectively referred to as the “Parties”).

RECITALS

 

A.           The Company desires to employ Employee as EVP and Chief Operating
Officer of the Company on the terms and conditions hereinafter set forth.

 

B.           Employee desires to accept such employment on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.            Employment. The Company hereby employs Employee as EVP and Chief
Operating Officer of the Company, and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth. Employee shall be
responsible for the operations of all properties, facilities management and
construction. He shall be responsible for working together with the executive
team to develop and operate to annual operating plans, building leadership
within the Company, developing systems and procedures, evaluating opportunities
that the Company considers for investment, and shall have such other duties and
authority as are customary for such position and as shall from time to time be
assigned to Employee by the Chief Executive Officer and the Board of Directors
(“Board”) of the Company in their discretion. Employee shall faithfully and to
the best of his ability fulfill such duties and shall devote his full business
time, attention, skill and efforts with undivided loyalty to the performance of
such duties. Employee shall abide by all of the rules, regulations and policies
established or promulgated (whether communicated in writing, electronically or
orally) by the Company from time to time. Employee agrees that so long as he is
an employee of the Company he shall not, without obtaining the express prior
approval in writing of the Chief Executive Officer and the Board of the Company,
engage in any employment, consulting activity or business other than for the
Company, including serving on boards of directors of other companies.
Notwithstanding the other provisions of this Section 1, Employee is authorized
to make and manage personal business investments of his choice, including,
without limitation, the management of family-owned companies and investments,
subject to the limitations set forth in the Confidentiality and Noncompetition
Agreement (as defined below) and provided that such activities do not materially
interfere with the performance of the Employee’s duties under the Agreement.

 

 

 

  

2.            Compensation and Benefits. During the Term (as defined below),
Employee shall receive the compensation and benefits more particularly described
on Exhibit A attached hereto and made a part hereof. In the event the Company
terminates the Annual Incentive Compensation Program (the “AICP”), which
consists of annual discretionary cash bonuses under the Company’s Incentive
Compensation Plan and annual discretionary restricted stock awards under the
Company’s Equity Incentive Compensation Plan, as provided for in Exhibit A
hereto, the Company shall establish a new plan or such other arrangement which
shall provide Employee with substantially similar economic benefits to those
provided under the. Furthermore, no amendment or modification to the AICP during
a performance cycle shall reduce the potential benefits to be provided
thereunder as established at the beginning of such performance cycle without the
written consent of Employee, provided, that in the event of a business
transaction (e.g., merger, sale of assets, material acquisition or disposition)
that makes the performance metrics established for the performance cycle no
longer appropriate, the Company may make such equitable adjustments to the AICP
as it deems necessary. Any payments referenced hereunder shall be subject to
applicable taxes and other withholdings.

 

3.            Term. Unless terminated earlier in accordance with Section 4
hereof, this Agreement and Employee’s employment hereunder shall be for an
initial term of two years, expiring on the second anniversary of the Effective
Date; provided, however, this Agreement shall automatically renew for an
additional one year term at the end of the initial term and at the end of each
one-year renewal period, unless notice that the term will not be renewed is
given by either party in writing at least 120 days prior to expiration of the
then current term (the initial term and any such one-year extensions are
hereafter referred to as “the Term”). For the sake of clarity, notification of a
non-renewal by the Company at least 120 days prior to the expiration of the Term
shall not be considered a "termination" of Employee’s employment by the Company
and as such, shall not invoke the Payment Upon Termination provisions described
in Section 4(B) below, which are only applicable for a termination of employment
occurring during the Term.

 

4.            Termination of Employment.

 

(A)         Termination. The Company may terminate Employee’s employment at any
time for Cause or without Cause (as defined below) upon written notice to
Employee, effective as of the date indicated in such notice (which may be the
date of Employee’s receipt of the notice). Employee may terminate his employment
at any time with or without Good Reason (as defined below) upon delivery to the
Company of thirty (30) days prior written notice. The date which the Company
designates as Employee’s termination date or, if Employee terminates his
employment, the date designated by Employee as stated in the written notice
delivered to the Company, shall be referred to herein as the “Termination Date.”
Upon termination of Employee’s employment with the Company for any reason,
Employee shall resign from all positions held as officer or director of the
Company or its affiliates effective as of the Termination Date.

 

2

 

  

(B)         Payments Upon Termination.

 

(i)          Termination By Employee. In the event Employee terminates his
employment other than for Good Reason, the Company shall be obligated to pay
Employee that pro-rata portion of his current Base Salary payment, which is
earned but unpaid as of the Termination Date, the annual incentive amounts (if
any) earned and payable under the terms of the AICP that have not been paid
(which annual incentive amounts shall be paid on or about the date incentive
amounts are paid to other Company executives), any accrued but unpaid paid time
off (“PTO”) due to him through the Termination Date and any unreimbursed
expenses (collectively, the “Accrued Obligations”), and Employee will not be
entitled to, nor will he receive, any type of severance payment. If Employee
terminates his employment for Good Reason, he shall receive the Accrued
Obligations and the severance payments set forth in subsection (B)(ii)(b) below
in the same amount as for a Termination by the Company without Cause, subject to
the requirements set forth therein for receipt of such payments, including
execution of a Release. If Employee terminates Employee’s employment, the
Company, at its option, may require Employee to cease providing services during
the required thirty (30) day notice period; provided, however, for purposes of
calculating payments upon termination of employment, Employee shall be treated
as if he was employed during such thirty (30) day period. For purposes of this
Agreement, “Good Reason” shall mean (1) a material involuntary reduction in
Employee’s duties, authority, reporting responsibility or function by the
Company, (2) a material reduction in Employee’s compensation package other than
as mutually agreed upon by the Parties, (3) Employee’s involuntary relocation to
a principal place of work more than thirty (30) miles from Charlotte, North
Carolina, or (4) a material breach by the Company of its obligations under this
Agreement. Notwithstanding the foregoing, the occurrence of any of the events
described in the preceding sentence will not constitute Good Reason, unless
Employee gives the Company written notice within thirty (30) days of the initial
occurrence of the event that Employee believes constitutes Good Reason to
terminate his employment, the Company fails to cure any such event within thirty
(30) business days of receipt of Employee’s notice, and the Employee resigns
within thirty (30) days after the end of such thirty (30) day cure period.

 

(ii)         Termination By Company.

 

(a)          Cause. The Company may terminate Employee’s employment for Cause
effective immediately upon written notice to Employee stating the facts
constituting such Cause. If Employee is terminated for Cause, the Company shall
be obligated to pay Employee the Accrued Obligations, and Employee will not be
entitled to, nor will he receive, any type of severance payment. For purposes of
this Agreement, the term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, (4) Employee’s failure or refusal to follow the written directions
of the Board after written notice of such failure is delivered to Employee, or
(5) Employee’s willful breach of any material provision of this Agreement or
that certain Confidentiality and Noncompetition Agreement between Employee and
the Company which shall be entered into contemporaneously with this Agreement
(the “Confidentiality and Noncompetition Agreement”).

 

3

 

  

(b)          Without Cause. The Company may terminate Employee’s employment
without Cause effective immediately upon notice to Employee. In the event the
Company terminates Employee without Cause, the Company shall pay to Employee in
addition to the Accrued Obligations, a severance payment (the “Severance
Payment”) equal to one and one-half (1.5) times the sum of: (1) Employee’s then
current annual Base Salary, as adjusted for any increase thereto and (2) a
prorata amount of the annual incentive amounts the Employee would have earned
(if any) for the fiscal year in which his Termination Date occurs under the
Company’s AICP based upon the Company’s actual performance for such fiscal year.
The prorata amount shall be determined based upon the number of full months the
Employee was employed during such fiscal year prior to his Termination Date
divided by twelve (12). The portion of the Severance Payment relating to the
Employee’s Base Salary shall be paid in equal monthly installments over a period
of 18 months commencing no later than sixty (60) days following Employee’s
Termination Date and the portion of the Severance Payment relating to the
Employee’s incentive amounts under the AICP (if any) shall be paid in a lump sum
on or about the date incentive amounts are paid to other Company executives for
such fiscal year. The payments shall be subject in each case to applicable
withholdings and shall be subject to Employee signing a Release (as defined in
Section 5 below) on or before the thirtieth (30th) day following Employee’s
Termination Date and all revocation periods applicable to such Release having
expired on or prior to the thirtieth (30th) day following Employee’s Termination
Date. The payments of the portion of the Severance Payment relating to
Employee’s Base Salary will commence within sixty (60) days following Employee’s
Termination Date, with the exact commencement of payments to be determined in
the sole discretion of the Company, provided that if such sixty (60) day period
commences in one calendar year and ends in the next, the payments will commence
in the second calendar year. For the avoidance of doubt, Employee shall not be
entitled to any Severance Payment under this subsection if the Employee has not
signed the Release, and if all revocation periods applicable to the Release have
not expired on or prior to the thirtieth (30th) day following Employee’s
Termination Date. In addition, the Severance Payment set forth in this Section
is contingent on Employee fully complying with the terms of the Confidentiality
and Noncompetition Agreement signed contemporaneously herewith. If Employee
fails to comply with the terms of the Confidentiality and Noncompetition
Agreement after written notice of such failure is provided to Employee and
Employee fails to cure such noncompliance within 15 days of receipt of such
notice, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

(iii)        Change in Control. In the event, within 24 months following the
date of Change in Control of the Company: (a) Employee is terminated without
Cause by the Company, or (b) Employee terminates his employment for Good Reason,
Employee will receive the Accrued Obligations and a severance payment (the “CIC
Severance Payment”) equal to two (2) times the sum of: (1) Employee’s then
current annual Base Salary, as adjusted for any increase thereto and (2) an
amount equal to the incentive amounts paid to Employee for the prior fiscal year
under the AICP (provided that, if no such incentive amounts were paid for the
prior fiscal year the amount under this subsection (2) shall be 50% of the
“target amount” as defined in the Company’s AICP for the fiscal year in which
the Employee’s Termination Date occurs). The CIC Severance Payment shall be paid
in a lump sum within 60 days of the Termination Date subject to the limitations
of subsection 4(C) hereof, shall be subject to applicable withholdings and shall
be subject to Employee signing a Release on or before the thirtieth (30th) day
following Employee’s Termination Date and all revocation periods applicable to
such Release having expired on or prior to the thirtieth (30th) day following
Employee’s Termination Date, provided that if the sixty (60) day payment period
commences in one calendar year and ends in the next, the payment will be made in
the second calendar year. For the avoidance of doubt, Employee shall not be
entitled to any CIC Severance Payment under this subsection if the Employee has
not signed the Release, and if all revocation periods applicable to the Release
have not expired on or prior to the thirtieth (30th) day following Employee’s
Termination Date.

 

4

 

  

For purposes of this Agreement, “Change in Control” means (a) the acquisition at
any time by a “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“1934 Act”)) who or which are
the beneficial owners (as defined in Rule 13(d)-3 under the 1934 Act), directly
or indirectly, of securities representing more than thirty-five percent (35%) of
the combined voting power in the election of directors of the then outstanding
securities of the Company or any successor of the Company, unless the
acquisition of securities resulting in such ownership by such person or group
had been approved by the Board of Directors of the Company; (b) within any
twelve-month period, the date a majority of members of the Company’s Board of
Directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election; or (c) within any twelve-month period, the
acquisition by any one person, or more than one person acting as a group, of the
assets of the Company that have a total gross fair market value of eighty-five
percent (85%) or more of the total gross fair market value of all of the assets
of the Company immediately before such acquisition or acquisitions; provided
that such person or persons is not an entity controlled by the Company or the
stockholders of the Company; provided that, if this Agreement would cause a
payment subject to Section 409A to be made because of the occurrence of a Change
in Control, then such payment shall not be made unless such Change in Control
also constitutes “a change in the ownership of the corporation,” “a change in
effective control of the corporation,” or “a change in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations. The payments to Employee
outlined in this Section are contingent on Employee fully complying with the
terms of the Confidentiality and Noncompetition Agreement signed
contemporaneously herewith. If Employee fails to comply with the Confidentiality
and Noncompetition Agreement, and receives written notice from the Company and
continues, then Employee agrees that the Company has the right not to make the
payment described in this Section and that the Company is entitled to recover
from Employee any payment it has already made to Employee.

 

(iv)        Vesting of Equity Awards. Unless otherwise provided in the
applicable award agreement, in the event of: (1) a termination of Employee by
the Company without Cause, or (2) a termination by Employee for Good Reason,
that occurs prior to the date Employee is fully vested in any outstanding
options, restricted shares or other equity awards, Employee will become fully
vested as of his Termination Date in such unvested awards that vest in the
calendar year that includes his Termination Date and in such unvested awards
that vest in the next following calendar year, and all other unvested awards
shall be forfeited and cancelled. Unless otherwise provided in the applicable
award agreement, in the event of a Change in Control that occurs prior to
Employee fully vesting in any outstanding options, restricted shares or other
equity awards, then the vesting schedule for such awards shall be accelerated so
that Employee will be deemed fully vested with respect to all such options,
restricted shares or other equity awards as of the date of the Change in
Control. To the extent required, the outstanding awards of stock options,
restricted shares and other equity awards are hereby amended to provide for the
vesting of the awards in accordance with the provisions of this section.

 

(v)         Disability. The Company may terminate Employee’s employment upon
Employee’s total disability. Employee shall be deemed to be totally disabled for
purposes of this Agreement if he is unable to perform his essential job duties
under this Agreement by reason of a mental or physical illness or condition
lasting for a period of 120 consecutive days or more, taking into consideration
any reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Company. Whether Employee is
entitled to receive his Base Salary during the period he is unable to work prior
to termination hereunder is contingent on other Company policies and the amount
of leave Employee has available to him under those policies. Upon termination by
reason of Employee’s total disability, the Company’s sole and exclusive
obligation will be to pay Employee the Accrued Obligations, provided Employee
will have such rights under any disability plan as may be provided by the
Company that covers Employee.

 

5

 

  

(vi)        Death. The Employee’s employment shall terminate immediately upon
the death of Employee, without any action on the part of the Company. In such an
event, Employee’s estate shall receive from the Company, in a single lump sum,
the Accrued Obligations plus other death benefits, if any, generally applicable
to the Company’s employees.

 

(C)         Restriction on Payments.

 

(i)         Notwithstanding anything contained herein to the contrary, any
payment or benefit received or to be received by Employee, whether payable
pursuant to the terms of this Agreement or any other plan, arrangements or
agreement with the Company or any affiliate of the Company (collectively, the
“Total Payments”), shall be reduced to the least extent necessary so that no
portion of the Total Payments shall be subject to the excise tax imposed by
Section 4999 of the Code, but only if, by reason of such reduction, the Net
After-Tax Benefit (as defined below) received by Employee as a result of such
reduction will exceed the Net After-Tax Benefit that would have been received by
Employee if no such reduction was made. If excise taxes may apply to the Total
Payments, the foregoing determination will be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by the Company and reasonably
acceptable to Employee. The Company will direct the Accounting Firm to submit
any such determinations and detailed supporting calculations to both Employee
and the Company not less than fifteen (15) days before the date on which a
payment becomes due.

 

(ii)         If the Accounting Firm determines that a reduction in payments is
required pursuant to this Section (C), cash benefits shall first be reduced,
followed by a reduction of non-cash payments, including option or stock award
vesting acceleration, in each case, beginning with payments that would be made
last in time and only to the least extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay or provide such reduced amounts to Employee in accordance with
the terms of this Agreement or any other applicable plan, arrangement or
agreement governing such payments.

 

(iii)        If applicable, Employee and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in
their respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
(C). The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section C will be
borne by the Company.

 

(iv)         For purposes of this Section (C), “Net After-Tax Benefit” means (a)
the Total Payments that Employee becomes entitled to receive from the Company or
any affiliate of the Company which would constitute “parachute payments” within
the meaning of Code Section 280G, less (b) the amount of all federal, state and
local income and employment taxes payable by Employee with respect to the Total
Payments, calculated at the maximum applicable marginal income tax rate, less
(c) the amount of excise taxes imposed on Employee with respect to the Total
Payments under Section 4999 of the Code.

 

6

 

  

(D)         Code Section 409A. This Agreement shall at all times be interpreted
and operated in compliance with Section 409A of the Code. The Parties intend
that the payments and benefits under this Agreement will qualify for any
available exceptions from coverage under Code Section 409A and this Agreement
shall be interpreted accordingly. Without limiting the generality of the
foregoing and notwithstanding any other provision of this Agreement to the
contrary, (i) with respect to any payments and benefits under this Agreement to
which Code Section 409A applies, all references in this Agreement to the
Termination Date or other termination of Employee’s employment are intended to
mean Employee’s “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i), (ii) each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement, including, without limitation, under Section 4, shall be treated
as a right to a series of separate payments, (iii) each such payment that is
made within 2-1/2 months following the end of the calendar year that contains
the date of the Employee’s Termination Date is intended to be exempt from Code
Section 409A as a short-term deferral within the meaning of the final
regulations under Code Section 409A, (iv) each such payment that is made later
than 2-1/2 months following the end of the calendar year that contains the date
of the Employee’s Termination Date is intended to be exempt under the two-times
pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation on
the availability of that exception specified in the regulation, and (v) each
payment that is made after the two-times pay exception ceases to be available
shall be subject to delay (if necessary) as provided for “specified employees”
below.

 

If Employee is a “specified employee” within the meaning of Code Section 409A at
the time of Employee’s separation from service, then to the extent necessary to
avoid subjecting Employee to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six-month period immediately following Employee’s separation from
service shall not be paid to Employee during such period, but shall instead be
accumulated and paid to Employee (or, in the event of Employee’s death, to
Employee’s estate) in a lump sum on the first business day after the earlier of
the date that is six months following Employee’s separation from service or
Employee’s death.

 

To the extent any reimbursements or in-kind benefits due to Employee under this
Agreement are subject to Code Section 409A, (i) the expenses eligible for
reimbursement or the in-kind benefits provided in any given calendar year will
not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other calendar year; (ii) the reimbursement of an eligible
expense must be made no later than the last day of calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursements or in-kind benefits cannot be liquidated or exchanged for any
other benefit.

 

Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Section 409A from Employee or any other individual to the Company or any of its
affiliates.

 

7

 

  

5.          Release. Employee agrees that payment by the Company of the amounts
set out in Section 4 above is contingent upon Employee executing a release in
form acceptable to the Company (the “Release”), which shall recite that such
payments are in full and final settlement of any and all actions, causes of
actions, suits, claims, demands and entitlements whatsoever which Employee has
or may have against the Company, its affiliates and any of their respective
directors, officers, employees, shareholders, representatives, successors and
assigns.

 

6.          Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

7.          Recoupment of Incentive Compensation. Performance-related bonuses
and other incentive compensation, including equity awards, paid or granted to
Employee will be subject to the terms of any policy of recoupment adopted or
amended from time to time by the Board or a Committee of the Board as they deem
necessary or desirable to comply with the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (providing for
recovery of erroneously awarded compensation), Section 304 of the Sarbanes-Oxley
Act of 2002 (providing for forfeiture of certain bonuses and profits), and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission and applicable listing standards of a national securities exchange
adopted in accordance with either of those Acts, which policy is incorporated
into this Agreement by this reference.

 

8.          Survival Of Certain Provisions. Any provisions hereof that by their
terms survive the termination of Employee’s employment or the termination of
this Agreement shall not be discharged or dissolved upon, but shall survive the
termination of the employment of Employee with the Company.

 

9.          Representations And Warranties Of Employee. As of the date hereof
and at all times during the term hereof, Employee represents and warrants to the
Company that (a) Employee has not entered into and is not bound by any
agreement, understanding or restriction (including, without limitation, any
covenant restricting competition or solicitation or agreement relating to trade
secrets or confidential information) with any third party that in any way
limits, restricts or would prevent the employment of him by the Company under
this Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

 

10.         Indemnity. Employee acknowledges that the Company has relied upon
the representations contained in Section 9 hereof. Employee agrees to indemnify
and hold the Company, its directors, officers, employees, agents,
representatives, affiliates, parent, subsidiary and related companies,
representatives and consultants and their insurers and attorneys harmless
against any and all claims, liabilities, losses, damages, costs, fees or
expenses including, without limitation, reasonable legal fees and costs incurred
by the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers by reason of an alleged violation by Employee of
any of the representations contained in Section 9 hereof.

 

8

 

  



11.         Notices. Notices required to be given under this agreement must be
in writing and will be deemed to have been given when notice is personally
served, one business day after notice is sent by reliable overnight courier or
three business days after notice is mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:

 

If to the Company Campus Crest Communities, Inc.   2100 Rexford Road, Suite 414
  Charlotte, NC 28211   Attention:  Donald L. Bobbitt Jr.     With copy to Bill
Vesely   Kilpatrick Townsend & Stockton LLP   Suite 2800   1100 Peachtree Street
NE   Atlanta, GA  30309-4528       If to Employee Angel Herrera   6613 Riverhill
Drive   Plano, TX  75024

 

12.         Enforceability and Reformation; Severability. The Parties intend for
all provisions of this Agreement to be enforced to the fullest extent permitted
by law. Accordingly, in the event that any provision or portion of this
Agreement is held to be illegal, invalid or unenforceable, in whole or in part,
for any reason, under present or future law, such provision shall be severable
and the remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

 

13.         Benefit. The rights, obligations and interests of Employee hereunder
may not be sold, assigned, transferred, pledged or hypothecated. Employee shall
have no right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

 

9

 

  

14.         Dispute Resolution. All controversies, claims, issues and other
disputes (collectively, “Disputes”) arising out of or relating to this Agreement
or Employee’s employment hereunder shall be subject to the applicable provisions
of this Section.

 

(A)         Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B)         Interstate Commerce. The Parties hereto acknowledge that (i) they
have read and understood the provisions of this Section regarding arbitration
and (ii) performance of this Agreement will be in interstate commerce as that
term is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
parties contemplate substantial interstate activity in the performance of this
Agreement including, without limitation, interstate travel, the use of
interstate phone lines, the use of the U.S. mail services and other interstate
courier services.

 

(C)         Waiver of Jury Trial. If any Dispute is not arbitrated for any
reason, the parties desire to avoid the time and expense relating to a jury
trial of such Dispute. Accordingly, the parties, for themselves and their
successors and assigns, hereby waive trial by jury of any Dispute. The Parties
acknowledge that this waiver is knowingly, freely, and voluntarily given, is
desired by all Parties and is in the best interests of all Parties.

 

15.         Amendment. This Agreement may not be amended, modified or changed,
in whole or in part, except by a written instrument signed by a duly authorized
officer of the Company and by Employee.

 

16.         Waiver. No failure or delay by either of the Parties in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

17.         Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Agreement and has had access to independent legal
counsel of his choice to the extent deemed necessary by Employee to interpret
the legal effect hereof.

 

18.         Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of North Carolina. For any claims
for relief which are excepted from the arbitration provision as set out above,
the Parties submit to the service and exclusive personal jurisdiction of the
federal or state courts of Charlotte, North Carolina and irrevocably waive all
defenses inconsistent with the terms of this Section.

 

19.         Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

10

 

  

20.         Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

21.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

22.         Interpretation. The language used in this Agreement shall not be
construed in favor of or against either of the Parties, but shall be construed
as if both of the Parties prepared this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any such Party.

 

23.         Execution of Further Documents. The Parties covenant and agree that
they shall, from time to time and at all times, do all such further acts and
execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

24.         Entire Agreement. This Agreement and the Exhibit attached hereto
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements
and understanding between the Parties with respect to that subject matter.

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.       By:   /s/ Donald L.Bobbitt, Jr.      
Name: Donald L. Bobbitt, Jr.       Title: Executive Vice President, Chief
Financial Officer and Secretary       EMPLOYEE:       /s/ Angel Herrera   Angel
Herrera

 

11

 

  

Exhibit A

Compensation and Benefits

 

(A)         Employee shall initially receive a base salary of $325,000 per year
(as such base salary may hereafter from time to time be adjusted as provided
herein, the “Base Salary”). Thereafter, Employee’s Base Salary shall be reviewed
annually by the Company’s Compensation Committee (the “Committee”) and the Board
of Directors (the “Board”) of the Company and may be adjusted upward in its sole
discretion. The Base Salary shall be paid during the period of employment in
accordance with the Company’s normal payroll policies and practices in effect
from time to time. The Base Salary and all other payments hereunder shall be
subject to all applicable employment and withholding taxes.

 

(B)         In addition to the Base Salary, Employee is eligible to participate
in the Company’s Incentive Compensation Plan (the “IC Plan”) with an initial
target potential bonus equal to Seventy Five Percent (75%) of his Base Salary,
with the potential to achieve One Hundred Percent (100%) of Base Salary if
stretch performance targets are achieved. The IC Plan performance measures shall
be approved annually by the Committee and approved by the Board, which may
include adjustment in the target and stretch performance bonus amounts.
Employee’s eligibility for or entitlement to any payments under the IC Plan
shall be subject to the terms of the IC Plan.

 

(C)         Employee is eligible to participate in the Company’s Equity
Incentive Compensation Plan (“EICP”) with an annual target equity award with a
value equal to Seventy Five percent (75%) of his Base Salary, with the potential
to achieve One Hundred Percent (100%) of Base Salary if stretch performance
targets are achieved. The annual target may be adjusted annually by the
Committee and approved by the Board. Employee’s eligibility for or entitlement
to any awards or payments under the EICP shall be subject to the terms of the
EICP.

 

(D)         Contingent upon Board approval of a Long Term Incentive Plan
(“LTIP”), Employee will be eligible for an annual LTIP grant of up to Seventy
Five Percent (75%) of Base Salary each year or such other equitable award amount
as the Board may establish for executives. Subject to the approval of the Board,
the LTIP will generally provide for a three year rolling performance period
pursuant to which bonuses can be earned based upon the performance of the
Company as measured by Funds From Operations per share growth and other
shareholder value creation measurements, as determined by the Board from time to
time.

 

(E)         Employee will receive a monthly vehicle allowance equal to $1,000.

 

(F)         Employee will have his reasonable temporary housing expenses paid
for from June 1, 2014 through May, 31 2015 with a maximum to $25,000

 

(G)         Employee will have reasonable relocation expenses for the movement
of his household goods and up to two vehicles reimbursed by the Company

 

12

 

  

(H)         Subject to, and in accordance with, their terms, Employee shall be
entitled to participate in any plans, insurance policies or contracts maintained
by the Company relating to retirement, health, disability, auto, and other
related benefits, as they may be amended from time to time. These currently
include health, dental and life insurance, and 401K. Employee’s rights and
entitlements with respect to any such benefits shall be subject to the
provisions of the relevant plans, contracts or policies providing such benefits.
In addition, Employee shall be entitled to participate in the executive life
insurance, disability and non-qualified deferred compensation plans of the
Company, as they may be amended from time to time. In addition, Employee shall
accrue vacation and other paid time off benefits in accordance with the terms of
the applicable Company policy, as it may be amended from time to time. Nothing
contained herein or in any employment offer shall be deemed to impose any
obligation on the Company to maintain or adopt any such plans, policies or
contracts or to limit the Company’s right to modify or eliminate such plans,
policies or contracts in its sole discretion.

 

(I)         Employee hereby acknowledges and agrees that, except as set forth in
this Exhibit A or as approved by the Company in writing, he shall not be
entitled to receive any other compensation, payments or benefits in connection
with his employment under this Agreement.

 

13

 